DETAILED ACTION

Response to Amendment
	Claims 1-5, 7-12, and 23 are currently pending.  Claims 6, 13-22, and 24-28 have been cancelled.  The amended claims do overcome the previously stated 102/103 rejections.  However, upon further consideration, claims 1-5, 7-12, and 23 are rejected under the following new 112 and 103 rejections.  This action is made FINAL as necessitated by the amendment.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-12, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation “incorporates CO and OH oxygenated groups which comprise C=O, C-O, and -OH bonds and which define carbonyl groups, aldehyde groups, and alcohol groups” is not supported by the specification.  Although the specification states that “said oxygenated groups CO and OH may include C=O, C-O, and -OH groups”, this does not necessarily require all three groups in the modified polyolefin.   In addition, there are no examples of a modified polyolefin having all three groups of carbonyl groups, aldehyde groups, and alcohol groups.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear whether the limitation “incorporates CO and OH oxygenated groups which comprise C=O, C-O, and -OH bonds and which define carbonyl groups, aldehyde groups, and alcohol groups” requires all three of carbonyl groups, aldehyde groups, and alcohol groups.  Since there are no examples in the specification that describes a modified polyolefin having carbonyl groups, aldehyde groups, and alcohol groups, the Office takes the position that claim 1 does not require all three groups.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Morigaki et al (US 2002/0061448) in view of Chia et al (US 2005/0266310).
	Regarding claims 1-5, 7, 11, and 23, Morigaki et al discloses a lithium ion battery comprising: a positive electrode (electrode composition) comprising: a lithium-containing complex oxide (lithiated transition metal oxide); acetylene black (electrically conductive filler); and a binder that is a modified vinylidene fluoride-hexafluoropropylene copolymer (modified polyolefin / not crosslinked) derived from vinylidene fluoride-hexafluoropropylene copolymer (apolar aliphatic hydrocarbon polyolefin / copolymer of two aliphatic olefins) having (incorporating) oxygen-containing group such as a hydroxyl group (alcohol groups), carbonyl group, and carboxylic group (CO and OH oxygenated groups comprising C=O, C-O, -OH bonds which define carbonyl groups, aldehyde groups, and alcohol groups); wherein the ratio of the introduced oxygen-containing group is about 0.1 to 2 wt% to the weight of the polymer before modified; wherein the amount of binder contained in the positive electrode is 1 to 10 parts by weight per 100 parts by weight of the positive electrode active material and a mass fraction of active material in the positive electrode is 90%; and a negative electrode (anode) comprising an active material that is graphite ([0048],[0052],[0054],[0055],[0066]).    
	However, Morigaki et al does not expressly teach a modified polyolefin having a mass content of oxygen atoms inclusively between 2% and 10% (claim 1); wherein the modified polyolefin having a mass content of oxygen atoms inclusively between 3% and 7% (claim 2).  
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Morigaki binder to include a mass content of oxygen atoms inclusively between 2% and 10% or a mass content of oxygen atoms inclusively between 3% and 7% because in a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990)).  In addition, even if the range of prior art and the claimed range do not overlap, obviousness may still exist if the ranges are close enough that one of ordinary skill in the art would not expect a difference in properties (In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990)).  There is no evidence of criticality of the claimed mass content of oxygen atoms.  
	However, Morigaki et al does not expressly teach an apolar aliphatic hydrocarbon polyolefin (claim 1); wherein the apolar aliphatic polyolefin is at least one selected from the group consisting of a homopolymer of an aliphatic olefin and a copolymer of at least two aliphatic olefins (claim 4); wherein the apolar aliphatic polyolefin is a linear or branched nonhalogenated thermoplastic or elastomeric homopolymer of an aliphatic monoolefin (claim 5); wherein the apolar aliphatic polyolefin has a mass content of units derived from ethylene of greater than 30% (claim 7); wherein the apolar aliphatic polyolefin is a thermoplastic homopolymer selected from a polyethylene, a polypropylene, poly(1-butenes) and a polymethylpentene, or an elastomeric homopolymer, which is a polyisobutylene (claim 23).
Chia et al discloses a polymer binder that includes an oxidized polymer (modified polyolefin), wherein the oxidized polymer may include a polymer backbone such as PE (polyethylene) and PP (polypropylene) (thermoplastic homopolymer of an aliphatic monoolefin); wherein polyethylene has a mass content of units derived from ethylene that is 100% ([0010],[0014]).    
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Chia et al indicates that polyethylene or polypropylene is a suitable material for use as a polymeric binder.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use polyethylene or polypropylene.
	Regarding claims 8-10, it is noted that the instant claims are being construed as product-by-process and that the product itself does not depend on the process of making it.  Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production.  Therefore, the claims are obvious as it has been held similar products claimed in product-by-process limitations are obvious (In re Brown 173 USPQ 685 and In re Fessman 180 USPQ 324, See MPEP 2113: Product-by-Process claims).
Regarding claim 12, Morigaki et al does not expressly teach an alloy of lithiated transition metal oxides selected from the group consisting of an alloy of lithiated nickel, manganese and cobalt (NMC) oxides and an alloy of lithiated nickel, cobalt and aluminum (NCA) oxides when the electrode is a cathode; a polymeric binder in a mass fraction of less than 5%, and an electrically conductive filler which is at least one selected from the group consisting of a carbon black, an expanded graphite, a carbon fiber, a carbon nanotube, and a graphene, in a mass fraction of between 1% and 8%.
Chia et al also disclose a negative electrode precursor sheet comprising an active material, a polymer binder, and up to 6 wt% of conductive carbon black; wherein the positive electrode active material is a transition metal chalcogenide including nickel, cobalt, and manganese ([0018]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Morigaki battery to include a polymeric binder in a mass fraction of less than 5%, and an electrically conductive filler in a mass fraction of between 1% and 8% because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  The amounts of polymeric binder and electrically conductive filler are result effective variables of optimizing binding force and electrical conductivity of the electrode mixture.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  In addition, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Chia et al indicates that a transition metal chalcogenide including nickel, cobalt, and manganese is a suitable material for use as a positive electrode active material and carbon black is a suitable material for use as an electrically conductive filler.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use a transition metal chalcogenide including nickel, cobalt, and manganese and carbon black.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-12, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Tavares-Crockett can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729